DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
2.	Applicant’s Amendment filed June 16, 2022 (hereinafter “06/16/22 Amendment") has been entered, and fully considered.  In the 06/16/22 Amendment, claims 1-4 were amended, and claim 5 was cancelled.  No claims were newly added.  Accordingly, claims 1-4 & 6-15 are now pending in the application (claims 6-15 remain withdrawn from consideration). 
3.	The 06/16/22 Amendment has overcome the objections to the Specification and the rejections under §§ 112(a) & 112(b) previously set forth in the Non-Final Office Action mailed 12/16/22 (“12/16/22 Action”).    
4.	New grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s Amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3, & 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0155721 to Hauck et al. (“Hauck”) in view of U.S. Patent Application Publication No. 2005/0288586 to Ferek-Petric ("Ferek-Petric").
8.	Regarding claim 1, Hauck teaches a system, comprising: 
a first external body electrode [a first electrode of the measurement electrodes (46) - ¶[0023]; FIG. 1] and a second external body electrode [a second electrode of the measurement electrodes (46) - ¶[0023]; FIG. 1]; 
a control unit [signal generator (50) - ¶[0024]; FIG. 1] configured to provide current [¶[0023]] (a) at a frequency… to the first external body electrode [first electrode (46)] and (b) at the frequency… to the second external body electrode [second electrode (46)] [see ¶[0023]], when the first and second external body electrodes [(46)] are coupled to a body of a patient [see ¶[0023] (“the system includes three pairs of measurement electrodes 46 that are placed on opposed surfaces of body 12 (e.g., chest and back, left and right sides of the thorax, and neck and leg) and form generally orthogonal x, y, and z axes”)], thereby generating a resultant current that forms a voltage through the patient [¶[0023]], and that is receivable by an electrode [one of device electrodes (40, 42) - ¶’s [0018], [0022], [0023]; FIG. 1] attached to a catheter [catheter (14) - ¶’s [0018], [0023]; FIG. 1] disposed within the patient's body [¶[0018]; FIG. 1]; and 
a signal processor [electronic control unit (ECU) (22) - ¶’s [0017], [0022]-[0024]] operably coupleable to the electrode [either of device electrodes (40, 42)] attached to the catheter [(14)] and configured to receive a signal generated by and from the electrode attached to the catheter [¶[0024]], the signal processor [(22)] configured to process the signal to determine information including at least one of a position of the catheter [e.g., ¶[0023] (“System 18 is provided to determine the position and orientation of catheter 14 and similar devices within body 12”)], an orientation of the catheter [e.g., ¶[0023] (“System 18 is provided to determine the position and orientation of catheter 14 and similar devices within body 12”)], or a characteristic of a heart [as broadly as claimed, see, e.g., ¶[0025] (“geometry of tissue,” or “electrophysiology data associated with the tissue”); see also ¶’s [0023], [0024] referencing “heart”)] within which the catheter [(14)] is disposed within the patient's body [¶[0018]], 
the signal processor [(22)] configured to send the information to a display device [display (20) - ¶[0025]; FIG. 1] such that a graphical representation of the information including a graphical representation of at least one of an electrical map or an electro-anatomical map of a chamber of the heart is displayed on the display device [¶[0025]]. 
	While, as noted above, Hauck teaches that the control unit is configured to provide current at a frequency to the first and second external body electrodes [¶[0023]], Hauck does not teach that the current is provided at different phases to the first and second external body electrodes.  As such, Hauck does not teach the following emphasized claim limitations:
	a control unit configured to provide current 
(a) at a frequency and at a first phase to the first external body electrode and 
(b) at the frequency and at a second phase different from the first phase to the second external body electrode.
	Ferek-Petric, in a similar field of endeavor, teaches systems and methods for mapping an electrode position within a body [e.g., ¶[0001]].  More particularly, Ferek-Petric teaches a cardiac ablation catheter (10) which may be mapped in three dimensions [¶’s [0015], [0017]] in a mapping volume (8), which may correspond to a patient’s heart [¶[0016]].  Catheter (10) includes a measuring electrode (12) positioned at or near a distal catheter tip (11) and a calibration electrode (14) spaced apart, proximally, from electrode (12) [¶[0018]; FIG. 1].  Mapping volume (8) is defined by orthogonal coordinates X, Y, & Z, and signals are transmitted, by a location mapping unit (16), in each of the three orthogonal directions through mapping volume (8) via respective orthogonal electrode pairs (30, 31), (32, 33), and (34, 35) [¶’s [0016], [0020]].     
Ferek-Petric further teaches that the signals are applied at different frequencies or phases to respective orthogonal electrode pairs (30 and 31), (32 and 33), and (34 and 35) by location mapping unit (16), and, by adjusting a distinguishing characteristic, such as phase or frequency, for each of the three signals, a voltage signal measured between measuring electrode (12) and reference electrode (15) can be separated out as respective x, y, and z signals [¶[0020]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hauck to implement an art-recognized signal transmission technique used to derive the position of the catheter within the patient’s body, including, e.g., applying signals using phase as a distinguishing characteristic (same frequency, different phase) as taught by Ferek-Petric, since such a technique was recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Hauck), and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
9.	Regarding claim 3, the combination of Hauck and Ferek-Petric teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Hauck further teaches wherein the resultant current is a first resultant current [¶[0023]] and the voltage is a first voltage [¶[0023]], the system further comprising a third external body electrode [a third electrode of the measurement electrodes (46) - ¶[0023]; FIG. 1] and a fourth external body electrode [a fourth electrode of the measurement electrodes (46) - ¶[0023]; FIG. 1], the control unit [signal generator (50)] configured to provide current [¶[0023]]… when the third and fourth external body electrodes are coupled to the body of the patient [see ¶[0023] (“the system includes three pairs of measurement electrodes 46 that are placed on opposed surfaces of body 12 (e.g., chest and back, left and right sides of the thorax, and neck and leg) and form generally orthogonal x, y, and z axes”)], thereby generating a… resultant current that forms a… voltage through the patient, and that is receivable by the electrode [one of device electrodes (40, 42)] attached to the catheter [catheter (14)] disposed within the patient's body [¶[0018]; FIG. 1].  
For the same reasons set forth above in the rejection of independent claim 1 concerning Ferek-Petric’s teachings of applying signals using phase or frequency as a distinguishing characteristic to derive the position of a catheter within the patient’s body, it likewise would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hauck and Ferek-Petric such that the control unit [signal generator (50)] be configured to provide current (a) at a second frequency different from the first frequency and at a third phase to the third external body electrode and (b) at the second frequency and at a fourth phase different from the third phase to the fourth external body electrode, thereby generating a second resultant current that forms a second voltage through the patient, and that is receivable by the electrode attached to the catheter disposed within the patient's body, since such a technique was recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Hauck/ Ferek-Petric), and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
10.	Regarding claim 4, the combination of Hauck and Ferek-Petric teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Huack further teaches wherein the electrode attached to the catheter attached to the catheter [(14)] is a contact electrode [electrode (40) is an ablation tip electrode], the catheter [(14)] having a proximal electrode [electrode (42)] spaced proximally from the contact electrode (40) [see ¶[0022] (“Device electrodes 40, 42 may be provided for a variety of diagnostic and therapeutic purposes including, for example, electrophysiological studies, catheter identification and location, pacing, and cardiac mapping and ablation. Electrodes 40, 42 may also be provided for use in determining the position of catheter 14 within body 12. In the illustrated embodiment, catheter 14 includes an ablation tip electrode 40 at distal end 38 of shaft 34 and one more ring electrodes 42 located proximal to the tip electrode. It should be understood, however, that the number, orientation, and purpose of electrodes 40, 42 may vary”)]. 

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hauck and Ferek-Petric, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0312521 to Solomon ("Solomon").
12.	Regarding claim 2, the combination of Hauck and Ferek-Petric teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Hauck further teaches displaying a graphical representation of the catheter, as well as its position relative to the tissue (which may include heart tissue) [see ¶[0025] (“Display 20 may present a graphical user interface (GUI) to the physician. The GUI may include a variety of information including, for example, an image of the geometry of tissue 16, electrophysiology data associated with the tissue 16, graphs illustrating voltage levels over time for various electrodes 40, 42, and images of catheter 14 and other medical devices and related information indicative of the position of catheter 14 and other devices relative to the tissue 16”); see also ¶[0018] (“Catheter 14 is provided for examination, diagnosis and treatment of internal body tissues such as cardiac tissue 16”)].  As such, it is the Examiner’s position that Hauck teaches displaying an indication of the catheter, including whether or not portions thereof are in physical contact with the heart (tissue).   
	Hauck further teaches that the system may be used with a variety of catheters [e.g.,  ¶[0018] (“In accordance with one embodiment, catheter 14 comprises an ablation catheter and, more particularly, an irrigated radio-frequency (RF) ablation catheter. It should again be understood, however, that catheter 14 is provided for illustration only and that system 10 could be adapted for use with a variety of catheters including, for example, electrophysiology mapping catheters and intracardiac echocardiograph (ICE) catheters, as well as for use with other types of ablation catheters including those providing different types of ablation energy (e.g., cryoablation, ultrasound, etc.)”)].  
Hauck does not, however, teach that the catheter is a “basket catheter.”  As such, the combination of Hauck and Ferek-Petric fails to teach the following emphasized claim limitations:
wherein the catheter is a basket catheter, the graphical representation including a graphical representation of the basket catheter within the chamber of the heart, and including an indication of a first portion of the basket catheter in physical contact with the heart and an indication of a second portion of the basket catheter not in physical contact with the heart.  
	Solomon, in a similar field of endeavor, teaches systems and methods for determining contact between a medical probe or instrument and tissue [¶[0002]].  More particularly, Solomon teaches an electrophysiology (EP) system (10) that is particularly suited for mapping a heart by identifying a target tissue site or sites, e.g., aberrant conductive pathways, and for treating the heart by ablating the target tissue site(s) [¶[0023]].  Solomon further teaches that EP system (10) comprises a mapping/ablation catheter (12), and that various types of mapping/ablation catheters can be used in EP system (10), including basket catheters [see ¶[0029] (“It should be noted that other types of mapping/ablation catheters can be used in the EP system 10. For example, a catheter having a basket structure of resilient splines, each of which carries a plurality of dedicated mapping electrodes can be used”)].     
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hauck and Ferek-Petric such that the catheter comprises a basket catheter, since such a modification amounts merely to the simple substitution of one known mapping & ablation catheter for another, yielding predictable results (mapping and ablation) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Response to Arguments
13.	As noted above, the 06/16/22 Amendment has overcome the objections to the Specification and the rejections under §§ 112(a) & 112(b) previously set forth in 12/16/22 Action.    
14.	New grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s Amendment.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794